Title: From George Washington to Samuel Huntington, 17 February 1780
From: Washington, George
To: Huntington, Samuel


          
            sir
            Head Qrs Morris Town Feby 17. 1780
          
          On monday night I had the Honor to receive Your Excellency’s dispatches of the 10th—I shall in compliance with the direction of Congress, take the earliest occasion that circumstances will allow, to transmit the States the Returns required. I think it my duty however to inform Congress, that from the remote and dispersed situation of many Corps not originally raised as part of the State quotas, and as the Returns directed must differ from those that are usually made, it will be some weeks before they can be transmitted. From this consideration I have thought it would be more adviseable than to delay the matter altogether, to forward a particular return of the Battallions belonging to each State, to be followed by Returns of their proportion of men in the other Corps where they cannot be procured at present. I had not obtained these, designating the States to which the Men respectively belonged, as they had been generally transmitted to the Honourable Board of War, in consequence of the Act of the 15th of March. I should have been happy it had pleased Congress from the state of the Army transmitted them the 18 of

November and the Returns in possession of the Board, to have formed an Estimate (though it had not been as exact as might be wished) of a certain number of Men to be furnished by each State in addition to those now on foot, as I am persuaded if they defer their measures for raising Men till they receive the Returns required by the late Resolution, it will be impossible for the intention of Congress relative to the time of the Recruits taking the Field to be fulfilled. Indeed this would be the case at any rate, at least with respect to those of the more remote states, especially & especially if their Legislatures should not happen to be sitting when the Requisitions got to hand. I have the Honor &c.
          
            Go: Washington
          
        